Citation Nr: 1009291	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  99-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an irritable bowel 
syndrome, to include as secondary to service-connected 
posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran retired in March 1985 after more than 20 years of 
active service.  

By its decision of May 2008, the Board of Veterans' Appeals 
(BVA or Board) denied entitlement of the Veteran to service 
connection for an irritable bowel syndrome, to include as 
secondary to service-connected posttraumatic stress disorder.  
An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court) and the parties to that appeal then 
jointly moved the Court to vacate the Board's decision of May 
2008 and remand the matter to the Board.  The basis of such 
motion was the Board's failure to develop fully the record, 
due to the absence of a rationale offered by a VA medical 
professional as to whether service-connected disability 
caused or aggravated the Veteran's claimed irritable bowel 
syndrome.  By its order, dated in May 2009, the Court granted 
the parties' motion and the case has since been returned to 
the Board for further review.  



REMAND

Pursuant to the Court's order and the parties' joint motion 
as incorporated therein, further medical input is necessary 
as to the relationship between the Veteran's service-
connected posttraumatic stress disorder and his claimed 
irritable bowel syndrome.  Therefore, in order to give the 
Veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:


1.  Obtain all pertinent VA treatment 
records, not already on file, for 
inclusion in the Veteran's VA claims 
folder.  

2.  Thereafter, afford the Veteran an 
examination in order to ascertain the 
nature of any relationship between his 
service-connected posttraumatic stress 
disorder and his irritable bowel 
syndrome.  Following a review of the 
relevant medical evidence in the claims 
file, as well as the conduct of a 
physical and/or psychiatric examination, 
and any tests deemed necessary, the VA 
examiner should address the following 
question:

It is at least as likely as not 
(50 percent or greater degree 
of probability) that the 
Veteran's service-connected 
posttraumatic stress disorder 
either caused or aggravated his 
any irritable bowel disorder 
that may be present?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


